Ferguson, Judge
(dissenting):
I dissent upon the ground of the law officer’s curtailment of questioning of witnesses by the court-martial member. The court and its members may ask a witness any questions that either side might properly ask the witness. United States v Blankenship, 7 USCMA 328, 22 CMR 118. Manual for Courts-Martial, United States, 1951, paragraph 149b (3). As Judge Latimer said in his concurring opinion in Blankenship, supra:
. , the law officer can determine the nature of the testimony desired. He must rule on the competency, materiality, and relevancy of the desired information, and he can do that in advance, if necessary.”
In the present case the law officer did not even take the trouble to ascertain what other questions the inquisitive court-martial member had in mind nor the area of evidence which he wished to explore. Consequently, I would reverse the decision of the board of review.